Citation Nr: 0602906	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  94-21 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from March 1943 to January 1945.  He died in March 
1993.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

In August 2000, the Board remanded this case for further 
development, to include a VA medical opinion.  Following 
development, the case was returned to the Board.  In an 
October 2001 decision, the Board denied the appellant's 
claim.

The appellant appealed the Board's denial of entitlement to 
service connection for cause of the veteran's death the 
United States Court of Appeals for Veterans Claims (CAVC).  
In an Order dated in September 2002, CAVC granted a Joint 
Motion for Remand and returned this matter to the Board.  The 
Joint Motion found that adequate reasons and basis had not 
been provided to support an opinion that an unfavorable 
medical opinion was more probative than a more favorable 
opinion, to consider the applicability of 38 C.F.R. § 3.312 
(c) (3) and (4) and to obtain a complete set of the veteran's 
service medical records.  

Pursuant to CAVC's Order, the case was remanded by the Board 
in October 2003 and in April 2005 for additional development 
by the RO.  The development has been accomplished and the 
case is once again before the Board for appellate 
consideration.

Appellant's motion to advance this case on the docket was 
granted by the Board in March 2005.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (c) (2005).

FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The immediate cause of the veteran's death was aortic 
stenosis due to coronary artery disease which was the result 
of diabetes mellitus.

3.  At the time of the veteran's death, service connection 
had been established for an essential tremor secondary to 
lethargical encephalitis with anxiety, which was evaluated as 
100 percent disabling.

4.  The competent medical evidence of record indicates that 
coronary artery disease and diabetes mellitus were not shown 
to be present or coincident with service, were not the result 
of injury suffered or disease contracted during service, and 
were not etiologically related to the service-connected 
disability.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that the veteran's service-connected disability 
substantially or materially contributed to the cause of his 
death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death, to include on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the appellant's claim seeking 
entitlement to service connection for cause of the veteran's 
death was received in March 1993.  After adjudicating the 
claim in June 1993, the RO provided initial notice of the 
provisions of the VCAA in a March 2004 letter.  In this 
letter, the appellant was told of the requirements to 
establish service connection for cause of death, of the 
reasons for the denial of her claim, of her and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  She was sent an 
additional VCAA letter in May 2005.  The duty to assist 
letters and the supplemental statements of the cases issued 
in May 2001, January 2005 and October 2005 specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in August 2000 to obtain additional 
evidence and remanded this matter again in October 2003 and 
in April 2005, to obtain further compliance with a September 
2002 Order of the CAVC, which vacated and remanded an October 
2001 Board decision that denied the appellant's claim.  
Additional evidence was obtained pursuant to these remands, 
including additional service medical records, VA records and 
private medical records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, including examination 
reports obtained pursuant to the aforementioned Board remands 
and the most recent examination report of July 2005 provides 
a thorough assessment of the cause of the veteran's death 
based on review of the records, with the examiner discussing 
in detail the etiology of the veteran's death and the lack of 
relationship between his death and the veteran's service 
connected condition.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Cause of Death

The appellant contends that the veteran's death was due to 
service.  She alleges that his service connected disability 
lethargical encephalitis with anxiety and with associated 
essential tremor caused or materially contributed to the 
veteran's coronary artery disease that led to his death.  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principle or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principle cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. 
§ 3.312(c)(1). Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The veteran's death certificate indicates that he died in 
March 2003.  The immediate cause of death was stated as 
aortic stenosis due to or as a consequence of coronary artery 
disease, due to or as a consequence of diabetes mellitus.  

Service medical records include a December 1944 Medical Board 
evaluation of three physicians reflecting that the veteran 
was found to have psychoneurosis, anxiety hysteria which was 
incurred in the line of duty and did not exist prior to 
service.  The veteran was found not too have been 
temperamentally suited for service life and was discharged.

Service connection was granted for a psychoneurosis, 
hysteria, manifested in part by complaints of headaches in a 
January 1945 rating decision.  

A January 1946 VA examination was significant for findings of 
the veteran being nervous, with a tremor of his hands for the 
past 2 years.  The examiner believed his headaches were 
neuropsychiatric manifestations.  His cardiovascular system 
was normal and there was no evidence of diabetes shown, with 
his spleen and lymphatic system normal.  

There is no evidence of a cardiovascular disability or of 
diabetes having manifested within one year of the veteran's 
discharge from active service.  His April 1948 VA examination 
diagnosed conversion reaction, mixed type, manifested by mild 
tremors, tension and emotional stability.  No cardiovascular 
findings or findings suggestive of diabetes were reported on 
this examination.  A June 1948 special neuropsychiatric 
examination diagnosed encephalitis, lethargical, chronic.  
Again no significant cardiovascular findings or diabetes 
related findings were noted in the June 1948 general medical 
VA examination.  

A July 1948 rating decision modified the veteran's service 
connected neuropsychiatric disorder from psychoneurosis 
hysteria, now diagnosed as encephalitis, lethargical, 
chronic.  Later, a January 1967 rating decision classified 
the service connected disability as encephalitis, lethargical 
with anxiety.  This remained the classification of his 
disability in subsequent rating decisions up until October 
1991.  

Numerous VA examination, outpatient and hospitalization 
reports, dating from June 1949 to July 1960, reflect 
diagnoses of chronic encephalitis of an unknown cause, with 
no significant cardiovascular reports or evidence of diabetes 
prior to June 1960.  A July 1960 "MHB" record revealed his 
physical examination to show a tachycardia of 100 beats per 
minute, otherwise, his physical examination was within normal 
limits.  Laboratory data revealed his complete blood count 
(CBC) and urinalysis, with blood urea nitrogen (BUN), fasting 
blood sugar and cholesterol were normal.  His basal metabolic 
rate (BMR's) times 2 were +9 and +13.  I-131 uptake was 
34.1%.  Testing of the chest did not show any enlargement of 
the heart and no acute pulmonary infiltration.  His 
electrocardiogram (EKG) was normal.  The diagnoses was 
conversion reaction.  

Diabetes mellitus was first shown in an October 1966 
neurology evaluation which noted diabetes mellitus among 
other diagnoses that included benign essential tremors, 
cirrhosis of the liver, mild, anxiety reaction and seborrheic 
dermatitis.  

Cardiovascular pathology, aside from the episode of 
tachycardia shown in July 1960 is not shown until the 1980's.  
In September 1986 he was seen for complaints related to 
tremor and was noted to have a history of high blood pressure 
and insulin dependent diabetes mellitus (IDDM.)  Type II 
diabetes and hypertension was noted in a September 1987 
treatment record that diagnosed probable aortic artery (AO) 
stenosis.  A December 1987 cardiovascular record diagnosed 
aortic stenosis with mild left ventricular hypertrophy.  An 
October 1988 VA treatment record revealed complaints related 
to varicose veins, with a greater than 30 year history of 
varicose veins, and also noted to have hypertension and 
diabetes.  His complaints included mild chest pain in the 
left upper thorax brought on by excitement.  The impression 
in October 1988 included chronic venous insufficiency, 
hypertension and non insulin dependent diabetes mellitus 
(NIDDM), although he was noted to be taking insulin in this 
record.  He was seen in the VA for complaints of chest pain 
in December 1988, with his problem list including 
hypertension, NIDDM, tremor of unknown etiology, and valvular 
heart disease.  VA records from 1989 reflect that he 
underwent a percutaneous transluminal angioplasty in 
September 1989, and continued to have diagnoses of 
hypertension, stable, IDDM and status post PTCA for coronary 
artery disease (CAD).  None of these records from 1986 to 
1991 contained any opinion suggesting any relationship 
between the veteran's service connected encephalitis 
lethargical, with anxiety and his diabetes mellitus and/or 
cardiovascular pathology.  

VA examinations conducted in September 1991 contained no 
opinion regarding the etiology of the veteran's 
cardiovascular problems or diabetes.  The findings and 
diagnoses centered around the veteran's neurological 
complaints that included essential tremor and nervousness.  
He was diagnosed with severe generalized anxiety disorder and 
his symptoms were consistent with diagnosis of essential 
tremor.  

In October 1991 the RO in a rating decision, determined that 
the veteran's service connected disability was essential 
tremor secondary to encephalitis, lethargical with anxiety.  
The RO assigned a 100 percent rating as of February 1990.  
Prior to that, a 50 percent rating had been in effect.  

An August 1994 report, submitted by a VA physician, reflects 
that she had supervised the veteran's general medicine 
visits, or treated him herself, from 1981 to 1992.  The 
physician also noted that the veteran, who she described as 
"very excitable," had received treatment at the Mental 
Hygiene Clinic.  The physician recounted that the veteran's 
labile diabetic control and his inability to control his diet 
certainly could have played a role in his death.  The 
physician was unable to provide an unequivocal opinion and 
had no data to back up her opinion.  Finally, the physician 
indicated that the records demonstrated a worsening of the 
veteran's nerves and tremors with age.  It was her opinion 
that it was widely accepted by cardiologists that stress 
played a role in the advance of coronary artery disease or at 
least in heart attacks and rhythm disturbances.

Received in February 2000 were private medical records from a 
Dr. B. showing treatment for cardiovascular pathology and 
complaints between 1989 and 1993.  These records reflect that 
the veteran continued to be diagnosed with CAD and aortic 
stenosis repeatedly throughout these records.  At no point 
did these records suggest any possible relationship between 
the veteran's cardiovascular problems and his service 
connected encephalitis with anxiety and tremor.

Received in February 2001, were VA records from 1983 to 1993, 
including some duplicates of records between 1986 and 1991.  
In pertinent part, these records include an April 1982 
treatment record showing the veteran had insulin dependent 
diabetes (IDDM) for two years and also had high blood 
pressure.  In May 1983 he was followed up for noninvasive 
carotid studies after he had complaints of positional 
dizziness over several months with a history of hypertension 
and IDDM noted.  The examination was within normal limits, 
except for coarse tremor at rest and he was assessed with no 
vascular problem.  In November 1983 he was noted to have Type 
I diabetes in fair control probably secondary to dietary 
indiscretion and hypertension in good control.  VA records 
from 1990 to 1993 reflect ongoing cardiovascular problems and 
diabetes along with ongoing treatment for essential tremors.  
An October 1990 record noted the veteran's essential tremors 
to be getting worse, with his heart examination revealing a 
blowing systolic murmur, Grade III-IV heard.  He was assessed 
with essential tremor and severe anxiety.  The blowing 
systolic murmur was also noted in October 1991.  In April 
1992, he was noted to have the following diagnoses:  IDDM, 
CAD, hypertension, anxiety, calcific aortic sclerosis and 
balloon angioplasty coronary lower extremity varicosities.  
An October 1992 treatment record noted the veteran to have 
had a "heart attack" having passed out in the parking lot.  
He continued to be diagnosed with IDDM, CAD, hypertension, 
stable and varicose veins.  A January 1993 record shortly 
before his death addressed eye problems and noted that he had 
IDDM times 7 years.  None of these records suggested a 
possible link between the veteran's diabetes, his 
cardiovascular disease and his service connected encephalitis 
with anxiety and tremor.  

In April 2001, pursuant to the Board's August 2000 remand, a 
review of the claims folder was undertaken and the requested 
medical opinion was provided by a VA physician.  The 
physician indicated that the veteran's file was reviewed.  
The examiner related that the veteran's anxiety and his 
essential tremor had certainly effected the quality of his 
life and that there was no scientific evidence to support an 
association between the disorders and the fatal aortic 
stenosis.  The examiner also indicated that there was no 
scientific evidence to support an association between the 
veteran's anxiety and his coronary artery disease.  The 
examiner recounted that the veteran had other major risk 
factors for the development of coronary artery disease, such 
as long standing hypertension and diabetes mellitus.  The 
examiner concluded that aortic stenosis was a relatively 
common valve abnormality for individuals over the age of 65, 
especially men and those with a history of long standing 
hypertension.  He noted that stress was not known to be a 
predisposing risk factor for the development of aortic 
stenosis.  The examiner concluded that the veteran's 
cardiovascular condition consisting of aortic stenosis and 
coronary artery disease was the result of long standing 
hypertension and diabetes mellitus rather than any other 
cause.

Additional service medical records received by the RO in May 
2003 reveal no evidence of cardiovascular problems or of 
diabetes.  The January 1944 entrance examination showed his 
blood pressure to be 130/68 and his pulse to be 76 before 
exercise, 110 after exercise and 80 two minutes later.  No 
cardiovascular abnormalities or evidence of diabetes was 
shown in the entrance examination, which noted his heart and 
other organs to be normal.  An August 1944 X ray was reported 
as negative.  These records include a duplicate of the 
December 1944 Medical Board report that diagnosed 
psychoneurosis; anxiety hysteria.  A January 1945 separation 
examination revealed a blood pressure of 138/64.  His pulse 
before exercise was 88, after exercise was 106 and after 2 
minutes was 92.  No cardiovascular abnormalities or evidence 
of diabetes was shown in the separation examination, which 
noted his heart and other organs to be normal.  His physical 
was said to be the same as last time.  A roentgenological X 
ray of the chest was taken on the same day as the January 
1945 separation examination; no specific findings were 
reported in this X ray record.  

In August 2004, the RO received additional private medical 
records from Dr. B. dated between 1986 and 1992.  These 
records include some copies of records previously submitted, 
as well as more detailed records addressing medical 
procedures that the veteran underwent during this time.  
Among these records is a May 1989 report of a procedure which 
included temporary pacemaker insertion, percutaneous 
transluminal angioplasty of the left coronary artery that 
diagnosed mild to moderate aortic stenosis with mild aortic 
insufficiency, good left ventricular function with elevated 
left ventricular and diastolic pressure and coronary artery 
disease.  Heart catherization done in May 1989 yielded 
diagnoses of coronary artery disease and aortic valve 
disease.  A second heart catherization, ventriculography, 
aortic root injection and angiography yielded findings of 
mild to moderate aortic stenosis with mild aortic 
insufficiency, good left ventricular function with elevated 
left ventricular and diastolic pressure and coronary artery 
disease as described above.  He underwent another heart 
catheterization and angiography in November 1989, with a 
final diagnoses of angina pectoris, coronary artery disease, 
aortic stenosis and diabetes mellitus.  In March 1991, he 
underwent right and left heart catherization and coronary 
angiography and aortic root injection which yielded findings 
of mild to moderate aortic stenosis with mild aortic 
insufficiency and mild coronary artery disease.  Further 
catheterization and angiography procedures done in November 
1992 yielded postoperative diagnoses that were the same as 
the preoperative diagnoses of coronary artery disease and 
aortic stenosis.  

Among the records received in August 2004 were private 
records from June 1992 showing the veteran was admitted 
following a syncopal episode with an admitting diagnosis of 
congestive heart failure.  A June 1992 EKG showed findings of 
sinus tachycardia, with the left ventricle to be 
hypertrophied and mildly dilated.  There also appeared to be 
mild hypokinesis and posterior sub mitral calcification as 
well as extensive calcification in the aortic valve region.  
A June 1992 roentgenological report yielded an impression of 
congestive heart failure.  He underwent a heart catherization 
in June 1992 and was assessed with aortic stenosis, coronary 
artery disease and left ventricular aneurysm.  A July 1992 
admission record gave the principal diagnosis as syncope, 
with the following secondary diagnoses:  congestive heart 
failure, cardiac arrest, pulmonary edema, aortic stenosis, 
left ventricular aneurysm, coronary atherosclerosis, chronic 
tremor-post encephalitic, and myocardial infarction.  

Following a remand for additional development, a medical 
opinion was obtained in December 2004.  The December 2004 VA 
medical opinion noted that the veteran was seen sometime ago 
by neurology for his essential tremor, and the examiner was 
not aware that encephalitis was lethargic.  Usually that 
causes Parkinsonian tremor, but it was possible that some 
part of the brain there be that encephalitis has damaged 
could develop Parkinsonian tremor.  The examiner stated that 
he or she went through the veteran's claims folder very 
carefully and there was no reason to believe that the 
veteran's death was due to essential tremor, which was non 
labile and it was clearly written that the veteran's death 
was due to cardiac etiology.  So again, to reemphasis, the 
essential tremor did not cause the death, and the essential 
tremor could have been due to encephalitis, but it was not a 
Parkinsonian tremor.  

The Board found that the medical evidence was not yet 
sufficient and remanded the matter again in April 2005 for 
another medical opinion that was obtained in July 2005.  The 
July 2005 VA medical opinion drafted by a cardiologist 
involved a review of the veteran's claims file to determine 
whether or not, at the time of death, the veteran's service 
connected essential tremor secondary to encephalitis 
lethargica with anxiety was related to his death.  The 
examiner had previously reviewed this file in 2001 for other 
reasons, so his case was familiar to him.  Nonetheless, the 
examiner again carefully perused his entire record before 
dictating his report.  The veteran had been followed by Dr. B 
at the Baptist Hospital and had known coronary artery disease 
with a left ventricular aneurysm, diabetes mellitus, 
moderately severe aortic stenosis and who had survived near 
sudden cardiac arrest in July 1992.  Dr. B listed the cause 
of death on the veteran's death certificate as aortic 
stenosis due to coronary disease due to diabetes mellitus.  
In light of the veteran's history, the examiner believed that 
this was inaccurate and complete death causation.  This 
examiner did not feel that the veteran's service connected 
disability including anxiety and essential tremor was in any 
way related to the veteran's death or contributing to the 
veteran's death.  As a cardiologist reviewing this case, this 
examiner stated that it was clear that the veteran had 
multiple major medical problems, specifically coronary artery 
disease, and diabetes and aortic stenosis, all of which could 
have contributed to the veteran's death and had contributed 
to his near sudden cardiac death one year earlier.  There was 
no evidence to support that the veteran's essential tremor or 
anxiety in any way hastened the progression of this disease 
or was in any way responsible for the actual cause of death 
itself. 

Upon review of the evidence, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  The veteran's only service connected disability at 
the time of his death was essential tremor secondary to 
encephalitis, lethargical with anxiety, which was rated as 
100 percent disabling.  

The record does not indicate that service connection was ever 
in effect for a heart condition or for diabetes mellitus, nor 
does the appellant appear to contend that the veteran's heart 
condition or diabetes was related to his service.  The Board 
observes in passing that the medical evidence of record does 
not demonstrate that a heart condition or diabetes existed 
during the veteran's service or during the one year 
presumptive period thereafter.  Again, the evidence reflects 
that diabetes mellitus and cardiovascular problems were not 
manifested until years after service.  

Rather, the appellant maintains that the veteran's service-
connected lethargical encephalitis with anxiety and essential 
tremor played a part in the veteran's death.

The August 1994 opinion of the VA physician suggests that 
stress plays a role in the advance of coronary artery disease 
or at least in heart attacks and rhythm disturbances.  
However, she had not provided data to back up her opinion and 
indicated that this relationship had not been conclusively 
established.  However, as will be discussed below, a 
preponderance of the probative evidence does not establish 
that lethargical encephalitis with anxiety caused or 
contributed substantially or materially to the veteran's 
death.  In this regard, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases 
cited therein.  The Board finds that this August 1994 opinion 
is speculative at best, by the physician's own admission, and 
thus affords it less weight than the opinions obtained by the 
VA examiners in the most recent examinations, which entailed 
review of the medical records of the claims file.  The 
physician in August 1994 did not indicate that the claims 
file was reviewed by her in giving her opinion.  

In support of this claim, the appellant has provided a number 
of her own statements, to the effect that the veteran's 
service-connected lethargical encephalitis with anxiety 
caused his death.  However, the record does not show that the 
appellant possesses the requisite experience, training or 
education to qualify as a medical expert in order for her 
statements to be considered competent medical evidence as to 
the questions presented in her appeal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). Accordingly, her 
opinion is accorded no weight of probative value by the 
Board.

The Board notes that the medical records documenting 
treatment for the veteran's various medical problems, 
including diabetes, his various cardiovascular disorders, and 
his anxiety/encephalitis/essential tremors disorders do not 
contain any findings or opinions relating the service 
connected encephalitis with anxiety and essential tremors to 
his cardiovascular disorders or to his diabetes in any way or 
suggesting that the service connected disorder accelerated 
the progress of either diabetic or cardiovascular pathology.  

The more probative evidence in this matter are the findings 
and conclusions obtained from the repeated VA examination 
reports, particularly from the most recent VA examination, 
which was conducted pursuant to the Board's post CAVC 
remands.  

Among the probative evidence was the VA medical opinion which 
was provided in 2001 specifically in response to the 
questions presented in the Board's remand.  This opinion, 
which has been summarized above, addressed the nature of the 
relationship between the veteran's service-connected 
lethargical encephalitis with anxiety and the cause(s) of his 
death.  In that opinion the VA physician, having reviewed the 
claims folder, opined that it was more likely than not that 
the veteran's cardiovascular condition consisting of aortic 
stenosis and coronary artery disease was the result of long 
standing hypertension and diabetes mellitus rather than any 
other cause.  The examiner related that that there was no 
scientific evidence to support an association between the 
veteran's anxiety and his coronary artery disease.  However, 
this examination's opinion does not completely dispose of 
this matter and was later found inadequate as it did not 
fully address whether the service connected disorder may have 
contributed substantially or materially to his death (i.e. 
whether the service connected disorder had a material 
influence in accelerating the veteran's death, etc.)  See 
38 C.F.R. § 3.312 (c) (3) & (4).  

Further probative evidence is found in the December 2004 VA 
medical opinion, which included a review of all the available 
records, including those that had been obtained as recently 
as August 2004.  The examiner stated that he or she had gone 
through the veteran's claims file very carefully and there 
was no reason to believe the veteran's death was due to 
essential tremor, which was non labile and that it was 
clearly written that the veteran's death was due to cardiac 
etiology.  However, this opinion also failed to fully address 
the question of whether the veteran's service connected 
disorder may have contributed to his death.  

Finally, the July 2005 medical opinion fully addressed all 
questions surrounding the etiology of the veteran's death.  
This medical opinion is the most probative of record as it 
was drafted by a cardiologist and involved a review of the 
veteran's claims file prior to the examiner answering all 
pertinent questions.  The examiner noted that he had 
previously reviewed this file in 2001 for other reasons, so 
this case was familiar, but again carefully reviewed the 
file.  The examiner did not believe after reviewing the file 
that the veteran's service connected disability, including 
anxiety and essential tremor was in any way related to the 
veteran's death or contributed to the veteran's death.  The 
examiner stated that it was clear that the veteran had 
multiple medical problems, specifically coronary artery 
disease, diabetes and aortic stenosis, all of which could 
have contributed to the veteran's death and which could have 
contributed to his sudden near cardiac death a year earlier.  
The examiner concluded that there was no evidence to support 
the notion that the veteran's essential tremor or anxiety in 
any way hastened the progression of this disease or was in 
any way responsible for the veteran's death itself.

Again the Board finds that the opinion from the examiner in 
July 2005 as stated above is the most probative evidence in 
this case as it is based upon review of the entire claims 
file and contains complete opinions regarding whether the 
veteran's service connected lethargical encephalitis with 
anxiety and essential tremor caused or contributed in any way 
to the veteran's death.  Again this opinion found no such 
evidence that this service connected disorder did so.  This 
opinion clearly outweighs the speculative medical opinion 
offered in August 1994.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for service connection for the cause of 


the veteran's death must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


